Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Morikawa et al (US Patent No. 9,475,234), Ono et al (US 2012/0019110), Neboian (US 2019/0118467) and Okamura et al. (US Patent No. 9,266,288). For independent claims 1 and 14, Morikawa teaches a tablet printing apparatus (See label 1 in Fig. 1; [0040], Lines 1-2). Morikawa discloses a hinged door in the upper portion of the building the chamber and extracted a molded object from the platform inside the building chamber. Ono discloses a front shutter (sliding) in a biosafety cabinet. Neboian discloses a transparent sliding door that forms the front and top end of the building chamber. Okamura discloses a recess in its opening in the building chamber. However, the combination of Morikawa, Ono, Neboian and Okamura does not explicitly teach that the at least one functional element (such as the handling glove) is (slidably and vertically) moved into the handling chamber interior in the closet setting through the recess created on the top of the handling chamber. So independent claims 1 and 14 are allowable and their depended claims (i.e. claims 2-4, 7-13 and 20-22 depend on claim 1; claims 15-19 depend on claim 14) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741